DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9 and 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) generating an activation time function (AFT) using candidate functions (CFs) selected from a bank of CFs, wherein weighting parameters of the CFs and time alignment references (TARs) are estimated to match available LATs of the electrodes; and determining an ATF as a combination of the selected CFs. Such actions involve observation, analysis, judgement and opinion.
This judicial exception is not integrated into a practical application because there are no improvements to the functioning of a computer, or to any other technology or technical field because the electrode catheter functions in its usual manner, and any structure that may be implied by the method (it is noted that there is no positive recitation of any computer structure), such as a computer, simply would act as a tool upon which the algorithm is performed (see MPEP 2106.05(a)); there is no application to effect a particular treatment or prophylaxis for disease or medical condition as the BRI of the claim includes merely suggested uses of diagnosis and/or non-specific therapy – see Vanda Memo; there is no application of the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b) (the recited electrode catheter is generic and would be required in every application to obtain the data necessary to implement the recited abstract idea); there is no transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), as data is merely manipulated; and there is no application or use of the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to the cardiac monitoring  technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional step of obtaining a set of local activation times (LATs) of electograms and location coordinates of electrodes of a catheter is a necessary step in any method of mapping the heart’s electrical activity.  Such a step therefore amounts to insignificant data gathering.  The catheter itself is generic and may include commercially available catheters (see for example pages 18 and 19 of the present specification).  It functions in its usual capacity of gathering cardiac electrical data.  The additional step of generating propagation and conduction velocity maps of the cardiac wavefront propagation is considered insignificant extra-solution activity, because all uses of the recited judicial exception would necessarily require this data to be displayed in order to allow a cardiologist to visualize the state of the heart, make a diagnosis and/or direct therapy to the proper location.
The ubiquitous electrode catheter is furthermore WURC in the cardiac monitoring arts, as it allows one to conveniently obtain the heart’s electrogram, as is the generation of propagation and conduction maps, as the display of such information is a key component of any electrophysiological study attempting to determine the type and location of arrhythmia such that proper diagnosis and/or treatment may be made.
Regarding claim 17, note the comments made above in similarly worded claim 1.  The use of a non-transitory storage media compatible with a processor is considered an insignificant additional element since any computerized applications of the judicial exception would require this component.   The storage media is merely a tool upon which the abstract idea can be implemented and it operates in its usual capacity of storing information.
Dependent claims 2-7, 9, 13-16 and 18 contain no additional elements other than those which have already been discussed above.
Regarding claims 11 and 12, obtaining a set of electrograms simultaneously from a single catheter placement (claim 11) or from two or more sequential recordings (claim 12), is considered insignificant data gathering.  The applicant states that proposed mapping methods have been categorized into these two options (Background of the Invention).  One would therefore necessarily use either one of these methods in any implementation of the judicial exception. 
Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the additional steps of creating a low resolution propagation map by using a small number of CFs in the ATF and generating a final propagation map by including a larger number of CFs in the ATF, is considered to give a practical application to the abstract idea by reducing computational burdens (see page 20, lines 10-27), thus improving the technology of cardiac mapping.  Such a feature is also not considered WURC in the art. 
Regarding claim 10, the additional step of creating an error map gives practical application to the abstract idea by showing propagation map reliability, thus improving interpretation of data.  Such a feature is also not considered WURC in the art in the context of §101.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached Mondays, alternate Wednesdays, Thursdays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
December 9, 2022